Citation Nr: 0719204	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-39 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis.

2.  Entitlement to service connection for tremors, all four 
extremities, to include as secondary to hepatitis.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada that denied service connection for residuals, 
hepatitis, and tremors, all four extremities.  The veteran 
filed a timely appeal of these determinations to the Board.

In October 2006, the veteran and his spouse, accompanied by 
the veteran's representative, testified before the 
undersigned Veterans Law Judge at the local regional office.  
A transcript of these proceedings has been associated with 
the veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

Here, the Board also notes that the veteran testified at a 
hearing before the Board in October 2006.  In his testimony, 
the veteran indicated that that he had received disability 
benefits from the Social Security Administration since 1997.  
Records related to this award, however, have not been 
associated with the veteran's claims file.  The RO should 
therefore contact the Social Security Administration and take 
all necessary attempts to obtain all records related to this 
award. 38 C.F.R. § 3.159.  

In addition, the veteran testified that he was seen by a VA 
neurologist in the summer or fall of 2005.  The veteran also 
indicated that he had some MRIs done that were not present at 
the time the RO made its decision on his claim.  The 
veteran's claims file contains records from the Law Vegas, 
Nevada, VA Medical Center dated prior to May 2005, but 
nothing from this facility since that time.  For this reason 
as well, this matter should be remanded so that the RO any 
attempt to locate and associate with the veteran's claims 
file these missing medical records.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2004).  

Finally, the Board notes that, in March 2005, the veteran was 
afforded a VA examination in connection with his claims.  The 
examiner found no evidence of liver disease, cirrhosis or 
chronic hepatitis.  Generalized continuous tremor of upper 
and lower extremities of unknown etiology was indicated.  The 
examiner noted the veteran's history of hepatitis in service, 
but noted that the veteran reported that the hepatitis was 
resolved at that time.  The veteran also reported that the 
tremors started almost immediately after his bout with 
hepatitis.  The examiner noted that whether or not the 
veteran had hepatic encephalopathy was not clear.  When asked 
for an opinion regarding the veteran's tremors, the examiner 
stated that the veteran "has had history of hepatitis in 
1960 for which he was hospitalized.... There is only 
possibility that the patient might have had a hepatic 
encephalopathy at that time, undiagnosed or overlooked and 
the patient developed some tremor due to the hepatic 
encephalitis.  This is not very well documented.  It is just 
a matter of speculation and it is the opinion of this 
examiner that it is more likely done [sic] not that this 
tremor will be related to that hepatic encephalopathy."

From the above, it is not clear whether the examiner is 
relating the veteran's tremors to his in-service hepatitis 
infection.  The examiner also did not state an opinion, based 
on the medical evidence, regarding when the tremors started, 
whether in service, within one year of service, or at some 
later point.

The Board concludes therefore that this matter should be 
remanded and that, upon remand, the RO should arrange for the 
veteran's claims folder to be reviewed by the examiner who 
prepared the March 2005 examination report (or a suitable 
substitute if that examiner is unavailable), for the purpose 
of preparing an addendum that addresses whether the veteran's 
tremors of the extremities had their onset during service or 
within one year after service, or whether the tremors are 
related to any incident of service origin, to include the 
veteran's hepatitis infection.  In this regard, the examiner 
should specifically state, based on a review of the veteran's 
medical records, when the tremors began (in service, within 
one year after service, or some other time).  The examiner 
should also indicate whether the veteran suffers from any 
current residuals of his in-service hepatitis, other than 
tremors of the extremities.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, other than 
those already associated with the 
veteran's claims file, that have treated 
him since service for residuals of 
hepatitis or tremors in his extremities.  
This should include all medical and 
treatment records from the Las Vegas, 
Nevada, VA Medical Center, dated since 
May 2005.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should be informed in 
writing. 

3.	 After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared 
the March 2005 VA examination report (or 
a suitable substitute if that examiner 
is unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's tremors of the 
extremities had their onset during 
service or within one year after 
service, or whether the tremors are 
related to any incident of service 
origin, to include the veteran's 
hepatitis infection.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
tremors found to be present, and the 
examiner must specify any diagnoses.  In 
addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the veteran's tremors had their 
onset in service or within one year of 
service, or are the result of a disease 
or incident in service, to include 
hepatitis or hepatic encephalopathy.  In 
this regard, the examiner should 
specifically state, based on a review of 
the veteran's medical records, when the 
tremors began (in service, within one 
year after service, or some other time).  
The examiner should also indicate 
whether the veteran suffers from any 
current residuals of his in-service 
hepatitis, other than tremors of the 
extremities.  If the examiner is unable 
to provide the requested information 
with any degree of medical certainty, 
the examiner should clearly indicate 
that.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO 
must again review the veteran's claims.  
If any determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and should be 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




